Exhibit 10.4

 

IGI, INC.

 

INCENTIVE STOCK OPTION GRANT

 

This Incentive Stock Option (the "Option"), granted as of <Grant_Date>, is
granted by IGI, Inc., ("IGI") to <First_Name><Last_Name>, (the "Optionee"), an
employee of IGI (hereinafter referred to as the "Company").

   

1.

Shares Subject to Option.

         

Pursuant to the provision of the IGI Option Plan, as amended from time to time,
(the "Plan"), IGI hereby grants to the Optionee an option to purchase
<No_Shares> shares of its Common Stock ($.01 par value) (the "Option Shares") at
a price of <Value> per share, in accordance with and subject to all terms and
conditions of the Plan and subject to the terms and conditions hereinafter set
forth. The Plan and any amendments are hereby incorporated by reference and made
a part hereof.

       

2.

Term and Exercise of Option.

         

Except as otherwise provided in the Plan, or in this Option, the Option shall
terminate at the close of business 10 years from the date of grant and may be
exercised only by the Optionee or, to the extent provided in Section 3(b)
hereof, by his legal representative.

         

While the Option is effective and the Optionee continues to be employed by the
Company, the Optioned Shares shall become available for purchase by the Optionee
in installments on the following dates:

         

Date

 

Number of Shares

             

<Grant_Date>

 

<No_Shares>

         

Option portions not purchased of available installments may be accumulated and
subsequently purchased by the Optionee. The Option price per share shall be paid
in cash or by delivery of other shares of the Company's common stock owned by
the Optionee with a fair market value equal to the exercise price of the Option
Shares purchased, or in any combination of the two forms of payment.

         

If the Option is not an incentive stock option within the meaning of Section
422A of the Internal Revenue Code of 1986, as from time to time amended, then in
addition to payment of the option price for each share purchased, the Optionee
shall pay the amount of federal and state withholding taxes determined by the
Committee named in Section 3 of the Plan (or by the Committee's designee) to be
owing with respect to the compensation income that the Optionee will realize
upon each share purchased.

         

The Company, upon fulfillment of the requirements for exercise, including
receipt of the payment of the purchase price and all applicable withholding
taxes, shall deliver the shares purchased hereunder to the Optionee.

       

3.

Terms and Conditions of Exercise.

         

Each exercise and purchase of shares pursuant to the Option shall be subject to
the following terms and conditions:

         

(a)

The Optionee shall have continuously remained an employee of the Company from
the date of the Option Grant until the date of exercise, provided that, if the
Optionee ceases to be an employee, for any cause other than death, the Optionee
may purchase in whole or in part within three months after he ceases to be an
employee the shares available to him on his termination date, provided that the
expiration date of this Option Grant as to such shares shall not have occurred.

<PAGE>

   

(b)

If the Optionee dies, then his legal representative or the person or persons to
whom his rights under the Option shall pass by will or by the applicable laws of
descent and distribution shall be entitled, within twelve months after the date
of his death, to exercise the Option to the extent that the Optionee would have
been entitled to exercise the Option on the date of his death, provided that the
termination date of this Option Grant shall not have occurred.

           

(c)

The Optionee shall hold the Option shares for investment and not with a view to,
or for resale in connection with, any public distribution of such shares, and if
requested, shall deliver to the Company appropriate certificates to that effect.
This restriction shall terminate upon the registration of such shares under
federal and state securities laws.

           

(d)

In the event that the Company, upon the advise of counsel, deems it necessary to
list upon official notice of issuance any shares to be issued pursuant to the
Plan on a national securities exchange or to register under the Securities Act
of 1933 or other applicable federal or state statute any shares to be issued
pursuant to the Plan, or to qualify any such shares for exemption from
registration requirements of the Securities Act of 1933 under the Rules and
Regulations of the Securities and Exchange Commission or for similar exemption
under state law, then the Company shall notify the Optionee to that effect and
no Option Shares shall be issued until such registration, listing or exemption
has been obtained. The Company shall make prompt application for any such
registration, listing or exemption pursuant to federal or state law or rules of
such securities exchange which it deems necessary and shall make reasonable
efforts to cause such registration, listing or exemption to become and remain
effective.

         

4.

Option Non-Transferable.

         

The Option may not be transferred by the Optionee or by operation of law other
than by will or by the laws of descent and distribution. It may be exercised
during the lifetime of the Optionee only by him.

       

5.

Right to Terminate.

         

Nothing contained in the Option Grant shall restrict the right of the Company to
terminate the employment of the Optionee at any time.

       

6.

Dissolution or Reorganization.

         

Prior to dissolution, liquidation, merger, consolidation, or reorganization of
the Company, (the "Event"), the Board may decide to terminate each outstanding
option. If the Board so decides, each option shall terminate as of the effective
date of the Event, but the Board shall suspend the exercise of all outstanding
options a reasonable time prior to the Event, giving each Optionee not less than
fourteen days written notice of the date of suspension, prior to which an
Optionee may purchase in whole or in part the Option Shares available to him as
of the date of receipt of the notice. If the Event is not consummated, the
suspension shall be removed and all options shall continued in full force and
effect.

       

7.

Restrictions on Transfer of Stock.

         

The shares of stock issued on exercise of the Option shall be subject to any
restrictions on transfer then in effect pursuant to the Certificate of
Incorporation or By-Laws of the Company and to any other restrictions or
provisions attached hereto and made a part hereof or set forth in any other
contract or agreement with the optionee.

       

8.

If the Option granted hereby is an incentive stock option, any disposition by
the Optionee of Optioned Shares purchased under the Option within two years from
the date of grant or within one year after their transfer to the Optionee will
deprive the Optionee of certain tax benefits with respect to the Option which
might otherwise be available. Option holders are urged to review the Prospectus
for the offering under which the Option is granted for a more detailed
discussion of the federal tax consequences of such a disposition under current
law. Optionee recognizes that they are responsible for all personal applicable
federal and state taxes that may arise from the grant or the exercise thereof.

<PAGE>

IGI, Inc.

   



--------------------------------------------------------------------------------

 

By:



--------------------------------------------------------------------------------

<First_Name> <Last_Name>, Optionee

   

Rajiv Mathur
President and CEO

<PAGE>

IGI, INC.

 

NON-QUALIFIED STOCK OPTION GRANT

 

This Non-Qualified Option, granted as of________________, (the "Option") is
granted by IGI, Inc., ("IGI) to_______________, (the "Optionee"), a Director of
IGI (hereinafter referred to as the "Company").

   

1.

Shares Subject to Option.

         

Pursuant to the provision of the ______ Option Plan, as amended from time to
time, (the "Plan"), IGI hereby grants to the Optionee an option to purchase
______ shares of its Common Stock ($.01 par value) (the "Option Shares") at a
price of $____ per share, in accordance with and subject to all terms and
conditions of the Plan and subject to the terms and conditions hereinafter set
forth. The Plan and any amendments are hereby incorporated by reference and made
a part hereof.

       

2.

Terms and Exercise of Option.

         

Except as otherwise provided in the Plan, or in this Option, the Option shall
terminate at the close of business 10 years from the date of grant and may be
exercised only by the Optionee or, to the extent provided in Section 3(b)
hereof, by his legal representative.

         

The Option Shares shall become exercisable in full or in part from time to time
beginning _______ and not before.

         

Option portions not purchased may be accumulated and subsequently purchased by
the Optionee. The Option price per share shall be paid in cash or by delivery of
other shares of the Company's common stock owned by the Optionee with a fair
market value equal to the exercise price of the Option Shares purchased, or in
any combination of the two forms of payment. In addition to payment of the
option price for each share purchased, the Optionee shall pay the amount of
federal and state withholding taxes determined by the Committee named in Section
3 of the Plan (or by the Committee's designee) to be owing with respect to the
compensation income that the Optionee will realize upon each share purchased.

         

The company, upon fulfillment of the requirements for exercise, including
receipt of the payment of the purchase price and all applicable withholding
taxes, shall deliver the shares purchased hereunder to the Optionee.

       

3.

Terms and Conditions of Exercise

         

Each exercise and purchase of shares pursuant to the Option shall be subject to
the following terms and conditions:

         

(a)

The Optionee shall have continuously remained a Director of the Company from the
date of the Option Grant until the date of exercise, provided that, if the
Optionee ceases to be a Director, for any cause other than death, the Optionee
may purchase in whole or in part within three years after he ceases to be a
Director the shares available to him on the date(s) of exercise, whether or not
exercisable on the date of such cessation, provided that the termination date of
this Option Grant shall not have occurred.

           

(b)

If the Optionee dies, then his legal representative or the person or persons to
whom his rights under the Option shall pass by will or by the applicable laws of
descent and distribution shall be entitled, within three years after the date of
his death, to exercise the Option whether or not it was exercisable at the date
of death, provided that the termination date of this option Grant shall not have
occurred.

           

(c)

The Optionee shall hold the Option shares for investment and not with a view to,
or for resale in connection with, any public distribution of such shares, and if
requested, shall deliver to the Company appropriate certificates to that effect.
This restriction shall terminate upon the registration of such shares under
federal and state securities laws.

           

(d)

In the event that the Company, upon the advice of counsel, deems it necessary to
list upon official note of issuance any shares to be issued pursuant to the Plan
on a national securities exchange or to register under the Securities Act of
1933 or other applicable federal or state statute any shares to be issued
pursuant to the Plan, or

<PAGE>

     

to qualify any such shares for exemption from registration requirements of the
Securities Act of 1933 under the Rules and Regulations of the Securities and
Exchange Commission or for similar exemption under state law, then the Company
shall notify the Optionee to that effect and no Option Shares shall be issued
until such registration, listing or exemption has been obtained. The Company
shall make prompt application for any such registration, listing or exemption
pursuant to federal or state law or rules of such securities exchange which it
deems necessary and shall make reasonable efforts to cause such registration,
listing or exemption to become and remain effective.

       

4.

Option Non-Transferable

.          

The Option may not be transferred by the Optionee or by operation of law other
than by will or by the laws of descent and distribution. It may be exercised
during the lifetime of the Optionee only by him

       

5.

Right to Terminate

         

Nothing contained in the Option Grant shall restrict the right of shareholder to
remove the Optionee as Director or their right to not re-elect the Optionee as a
Director.

       

6.

Dissolution or Reorganization

         

Prior to dissolution, liquidation, merger, consolidation, or reorganization of
the Company, (the "Event"), the Board may decide to terminate each outstanding
option. If the Board so decides, each option shall terminate as of the effective
date of the Event, but the Board shall suspend the exercise of all outstanding
options a reasonable time prior to the Event, giving each Optionee not less than
fourteen days written note of the date of suspension, prior to which an Optionee
may purchase in whole or in part the Option Shares available to him as of the
date of receipt of the notice. If the Event is not consummated, the suspension
shall be removed and all options shall continue in full force and effect.

       

7.

Restrictions on Transfer of Stock

         

The Shares of stock issued on exercise of the Option shall be subject to any
restrictions on transfer then in effect pursuant to the Certificate of
Incorporation or By-Laws of the Company and to any other restrictions or
provisions attached hereto and made a part hereof or set forth in any other
contract or agreement with the Optionee.

     

IGI, Inc.

   



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

XXXXXXXXXX, Optionee

   

Rajiv Mathur
President and CEO

<PAGE>